Citation Nr: 0108374	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disorder.

2.  Entitlement to a compensable disability rating for 
costochondritis.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1986 to June 1998.  Additionally, he reports that he 
had prior Reserve service from June 1981 to June 1986, 
including a period of active duty for training from June 1982 
to September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The Board notes that the February 1999 rating decision 
addressed a total of 18 issues.  In his June 1999 Notice of 
Disagreement, the veteran expressed disagreement with 11 of 
those issues, and that these were the issues listed in the 
July 1999 Statement of the Case.  However, the veteran's 
December 1999 Substantive Appeal only expressed disagreement 
with the 5 issues currently on appeal.  Thus, these are the 
only issues over which the Board has jurisdiction.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).

The veteran's right shoulder and costochondritis claims are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claims of service connection for a right 
hand disorder, a right wrist disorder, and a bilateral knee 
disorder has been requested or obtained.

2.  The veteran maintains that he experiences pain and other 
symptoms in his right hand, right wrist, and both knees.

3.  The service medical records note treatment on various 
occasions for problems concerning the right hand, right 
wrist, and both knees.  However, no chronic disability was 
diagnosed at the time of his separation from service.

4.  The veteran has not identified any post-service medical 
treatment from professional health care providers.

5.  The veteran was accorded a VA general medical examination 
in November 1998.  Following examination of the veteran, the 
examiner's diagnostic impressions included bilateral wrist 
pain, unremarkable exam; right hand pain, unremarkable exam; 
and bilateral knee pain, unremarkable exam.


CONCLUSION OF LAW

Right hand, right wrist, and bilateral knee disorders were 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's upper and lower 
extremities were clinically evaluated as normal on his 
November 1986 enlistment examination, as well as a subsequent 
service examination conducted in August 1991.  At the time of 
his enlistment examination, the veteran reported that he had 
not experienced swollen or painful joints, arthritis, 
rheumatics, or bursitis, nor "trick" or locked knee.  
However, he did report that he had experienced broken bones 
and bone deformity.  Specifically, he reported that he had a 
fracture of his right second metacarpal in 1979.  At the time 
of his August 1991 examination, he reported that he had 
shattered the knuckle and connecting bone of the index finger 
of his right hand in May 1980; that he had a split wrist 
which required stitches in 1967; and that he had cut fingers 
(index, middle, ring) which required stitches in 1979.

The veteran's service medical records reflect treatment for 
problems relating to his right hand, right wrist, and 
bilateral knees.

Records dated in November 1989 note an injury to the right 
index finger.  In February and March 1990, the veteran was 
treated for complaints of pain and stiffness in the proximal 
interphalangeal (PIP) joint of the right hand, 3rd and 4th 
digits.  X-rays taken of the right long and ring fingers in 
March 1990 revealed tiny bony density adjacent to the volar 
based of the middle phalanx of the ring finger.  It was noted 
that this might be a post-traumatic finding.  Whether it was 
acute or old was not discernable.  Clinical correlation with 
point tenderness in this location was recommended.  No other 
significant abnormality was identified.  In February 1993, it 
was noted that the veteran had problems with his hand due to 
an allergic reaction to penicillin.  Subsequent records from 
April 1993 note treatment for a bee sting on the right hand.  
In February 1995, he was treated for an injury of the right 
hand.  Among other things, it was noted that the right hand 
was black and blue.  Overall assessment was right hand 
contusion, resolving.  Thereafter, in March 1995, he was 
treated for complaints of right hand pain, and a purported 
lump on the hand between the ring and pinky finger.  
Following examination, the assessment was ganglion cyst 
versus solid mass.

Records from November and December 1989 note treatment for 
complaints of pain in both wrists following a football game.  
However, most of the findings pertained to the left wrist.  
In December 1989, the veteran was assessed with wrist sprain.  
Records from February 1993 note problems with the veteran's 
wrist due to an allergic reaction to penicillin.  Subsequent 
records from October 1997 note edema over the radial side of 
the right wrist.  Overall assessment was DeQuarvan's 
Syndrome/tendonitis of the right wrist.

With respect to the veteran's knees, records from July 1991 
note that the veteran complained that his right knee had 
"popped."  Following examination, the veteran was assessed 
with right mild lateral collateral ligament (LCL) sprain.  He 
was subsequently treated for bilateral knee pain in October 
and December 1991.  In October 1991, he was assessed with 
mild retropatellar pain syndrome (RPPS), while he was 
assessed with bilateral iliotibial band (ITB) tendonitis in 
December 1991.  Records from February 1993 note treatment for 
left knee pain, with findings of LCL strain and ITB syndrome.  
In March 1993, the veteran's ITB syndrome was noted to be 
resolving.

On his March 1998 separation examination, the veteran's lower 
extremities were clinically evaluated as normal.  However, 
his upper extremities were found to be abnormal because of 
his shoulders.  No disability of the right wrist, right hand, 
or knees was diagnosed on this examination.  At the time of 
this examination, the veteran reported that he had not 
experienced a "trick" or locked knee.  Nevertheless, he 
reported that he had experienced, among other things, swollen 
or painful joints, broken bones, arthritis, rheumatism, or 
bursitis.  He reported that he shattered the right knuckle of 
his index finger in 1979.  Also, he reported that he had cut 
his right wrist in a climbing accident in 1967.  Further, the 
veteran reported that he experienced swollen and painful 
joints, which happened on and off because of the weather, and 
sometimes for no reason, mostly in the right hand, left 
shoulder, right shoulder, both knees while walking, and the 
upper portion of his ribcage including sternum 
(costochondritis).

In August 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for multiple disabilities.  
The only medical treatment identified by the veteran was that 
which occurred during service.

The veteran underwent a VA general medical examination in 
November 1998.  At the time of this examination, the veteran 
reported, among other things, that his left and right wrists 
were sprained while playing football around the early 1990's.  
He reported that he would get pain occasionally, once or 
twice a year, with repetitive lifting with his wrists.  This 
pain could last anywhere from a week to 10 days.  He reported 
that it would usually and gradually resolve with rest.  Also, 
he denied any paresthesias or weakness in his hands.  
Nevertheless, he reported that he had had symptoms in his 
right hand since March 1990, after grabbing something really 
hard.  He reported that he felt a shock-like sensation in the 
palm of his right hand, and that it would last anywhere from 
a minute to 20 minutes, and then would gradually resolve.  He 
denied any history of weakness.  Moreover, he maintained that 
the symptoms occurred when he grabbed something just right.  
The veteran also complained of bilateral knee pain, with 
constant pain along the lateral left knee for the last year.  
He denied any history of injury.  There was no swelling and 
no instability.  Further, he reported that he was able to 
run, and that he had not missed any work as a result of his 
knee pain.  He reported that his right knee had been 
bothering him off and on since 1991; that it hurt under the 
patella, especially with squatting but not so much with 
stairs.  The veteran denied any instability of either knee, 
or any history of swelling of the knees.

On examination, it was noted that the veteran walked into the 
examination room with a normal gait.  He appeared to be in no 
acute distress, and sat relaxed.  

Examination of both wrists showed that he had no tenderness 
to palpation.  He was found to have full range of motion and 
strength of the wrists.  Specific range of motion findings 
were extension to 70 degrees, flexion to 90 degrees, ulnar 
deviation to 50 degrees, and radial deviation to 20 degrees, 
bilaterally.  Moreover, he had full grip strength 5/5 and 
full strength of the wrists.  He also had a normal 
neurovascular exam of the upper extremities.

Examination of the knees, bilaterally, showed no visible 
swelling or effusion.  The veteran had full range of motion 
to include full extension and 140 degrees of flexion 
bilaterally.  He had a negative anterior and posterior drawer 
test and negative varus and valgus stress tests at full 
extension and 30 degrees flexion bilaterally.  Additionally, 
it was reiterated that he walked with a normal gait.

Neurological evaluation showed that the cranial nerves II-XII 
were intact with +2 reflexes of the upper and lower 
extremities.  The veteran was also noted to have full range 
of motion and strength of the upper and lower extremities.  
Further, he had a normal cerebellar exam and normal gait.

Based on the foregoing, the examiner's diagnostic impressions 
included bilateral wrist pain, unremarkable exam; right hand 
pain, unremarkable exam; and bilateral knee pain, 
unremarkable exam.

Bilateral knee X-rays taken in conjunction with the November 
1998 VA general medical examination revealed no bony or joint 
abnormality.  Overall impression was unremarkable knee 
evaluation.  

The record reflects that the veteran also had separate 
medical evaluations in November 1998 regarding his eyes and 
psychiatric condition.  However, these evaluations contain no 
pertinent findings regarding his right hand, right wrist, 
and/or his knees.

In the February 1999 rating decision, the RO, among other 
things, denied service connection for a right wrist, right 
hand, and a bilateral knee disorder as not well grounded.  
With respect to all of these claims, the RO found that 
although there was a record of treatment in service, there 
were no permanent residual or chronic disabilities subject to 
service connection shown by service medical records or 
demonstrated by evidence following service.

In his June 1999 Notice of Disagreement and December 1999 
Substantive Appeal, the veteran maintained that he continued 
to experience pain and other symptoms in his right hand, 
right wrist, and both knees.  He indicated that he self-
treated these problems, and did not identify any treatment 
from professional health care providers.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary shall notify a claimant of the evidence necessary 
to substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.


Analysis.  As noted above, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and a duty to notify him as to what evidence is 
necessary to substantiate his claim.  Here, the RO has 
accorded the veteran an examination in conjunction with his 
claim, and obtained his service medical records.  Further, 
the RO informed the veteran that he needed to present 
competent medical evidence of a current disability, and that 
there needed to be evidence that such a disability was 
related to his period of active duty.  Moreover, the veteran 
has not identified any post-service medical treatment from 
professional health care providers.  Accordingly, the Board 
finds that the RO has completed all reasonable development 
given the facts of this case, and that the veteran has been 
notified of the evidence necessary to substantiate his claim 
for benefits.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for a right hand, a right wrist, and a bilateral 
knee disorder.  Despite the veteran's complaints of pain, no 
objective evidence of impairment is documented of the right 
hand, right wrist, or either knee on the November 1998 VA 
general medical examination.  Further, the examiner's 
diagnostic impressions were bilateral wrist pain, 
unremarkable exam; right hand pain, unremarkable exam; and 
bilateral knee pain, unremarkable exam.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) held in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Consequently, the Board must conclude that the 
evidence on file does not show that the veteran has current 
disabilities of the right hand, right wrist, or either knee 
for which service connection may be granted.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (In the absence of proof of a present disability there 
can be no valid claim).  To the extent the veteran indicates 
otherwise, the Board notes that nothing on file shows that he 
has the requisite knowledge, skill, experience, training, or 
education to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection for a right hand, right 
wrist, and a bilateral knee disorder.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) on November 9, 2000.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Although 
the RO denied the veteran's right hand, right wrist, and 
bilateral knee claims as not well grounded, it is noted that 
the RO did assist the veteran by according him the VA general 
medical examination in November 1998, and the veteran did not 
indicate any post-service medical treatment from professional 
health care providers.  In short, as stated above, the RO 
completed all reasonable development given the facts of this 
case.  Moreover, the RO denied the right hand, right wrist, 
and bilateral knee claims because there was no competent 
evidence of a current disability shown by the service medical 
records or the November 1998 VA examination.  As indicated 
above, this is essentially the same basis for the Board's 
decision herein.  Thus, the Board concludes that the veteran 
has not been prejudiced by this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right hand, right wrist, and bilateral knee 
disorder.  Therefore, these claims must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a right hand disorder 
is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's service medical records reflect that he was 
treated on numerous occasions for right shoulder problems 
while on active duty.  For example, the veteran underwent a 
right shoulder open acromioplasty and exploration of the 
rotator cuff in June 1996.  Thereafter, in February 1997, he 
underwent an arthroscopy of the right shoulder with 
debridement, flap lesion, and partial subacromial bursectomy.  
As noted above, the veteran's upper extremities were found to 
be abnormal on his March 1998 separation examination due to 
his right shoulder.  An MRI taken of the right shoulder in 
March 1998 revealed evidence of prior surgery with a partial 
undersurface tear of the supraspinatus tendon, as well as 
degenerative changes of the acromioclavicular joint.  
Further, it was noted that the superior glenoid labrum was 
not well seen, and that, if clinical suspicion for labral 
pathology remained high, an MR arthrogram should be performed 
for further evaluation.

The service medical records also reflect that the veteran was 
treated for chest pain diagnosed as costochondritis on 
various occasions, including numerous records dated in 1993 
and 1994.

On the November 1998 VA general medical examination, the 
veteran reported that he felt a pull and pain in his sternal 
area while lifting weights in 1987, and that he continued to 
get pain off and on about every 2 to 3 months which would 
last anywhere from 2 to 14 days.  He also reported that the 
pain was exacerbated by movement of the chest wall, 
breathing, lifting, and improved with just rest.  It was 
noted that he did not take much for medications, and that he 
denied any shortness of breath, palpitations, dyspnea 
exertion or diaphoresis.  Regarding his right shoulder, he 
reported that the pain was continual with any range of motion 
but not with rest.  He denied any weakness of his shoulders 
as a result of this or any loss of motion.  Further, he 
reported that he took no medications, and that he had not 
been evaluated during the last few years for his shoulders.  

Examination of the veteran's chest was clear to auscultation.  
However, he did have some chest wall tenderness along the 
sternal borders.  

Musculoskeletal examination showed, in part, that the veteran 
had a linear scar along the anterior right deltoid.  He had 
full range of motion of the shoulders bilaterally with no 
complaints of pain.  Specific range of motion findings were 
as follows:  abduction to 180 degrees, adduction to 50 
degrees, forward flexion to 180 degrees, extension to 30 
degrees, as well as internal and external rotation to 90 
degrees.  The veteran was also found to have 5/5 strength of 
his shoulders.  

Based on the foregoing, the examiner's diagnostic impressions 
included right shoulder pain, unremarkable exam today as well 
as a history of two previous surgeries with unremarkable 
findings per patient.  

Chest X-rays taken in conjunction with the November 1998 VA 
general medical examination revealed that no 
hemidiaphragmatic calcification was evident.  Pleural 
plaguing was not apparent.  The heart was at the upper limits 
of normal in size.  Pulmonary vasculature was normal.  Hilar 
contours did not demonstrate a definite abnormality.  
Further, the lungs demonstrated no acute infiltrate.  Overall 
impressions were no current evidence of asbestos exposure, 
and no acute infiltrates demonstrated.

Right shoulder X-rays taken in conjunction with the November 
1998 VA general medical examination revealed no bony or joint 
abnormality.  Overall impression was of an unremarkable right 
shoulder.

In the February 1999 rating decision, the RO granted service 
connection for status post rotator cuff tear, right shoulder 
with degenerative changes, and costochondritis.  A 10 percent 
disability rating was assigned for the right shoulder 
pursuant to Diagnostic Code 5010-5203, while a noncompensable 
(zero percent) disability rating was assigned for the 
costochondritis.  With respect to the costochondritis, the RO 
noted that this disability did not have its own evaluation 
criteria assigned in VA regulations.  Consequently, it was 
rated as analogous to a muscle injury affecting the muscles 
of respiration pursuant to Diagnostic Code 5299-5321.

The veteran has contended that his right shoulder disorder 
and costochondritis warrant higher ratings.  Moreover, he has 
asserted that the analogous Diagnostic Code assigned by the 
RO for his costochondritis was mistaken.  He maintains that 
costochondritis has nothing to do with the musculature of the 
chest.  Rather, the injury deals with the cartilage holding 
the ribcage and sternum together, and that the 
costochondritis is an inflammation of the cartilage.  
Further, the veteran has asserted that he has had to miss 
work as a result of both his right shoulder disorder and his 
costochondritis.

In a January 2000 statement, the veteran's representative 
asserted that the VA examination of the veteran's right 
shoulder had been conducted by a physician's assistant, and 
that the disability should have been evaluated by an 
orthopedic specialist to determine current residuals.

In the instant case, the Board finds that a new examination 
is necessary for a full and fair evaluation of the veteran's 
right shoulder and costochondritis claims.  As noted above, 
the last examination accorded to the veteran was in November 
1998, more than two years ago.  Thus, the Board is of the 
opinion that the evidence on file may not accurately reflect 
the current severity of either disability.  Moreover, despite 
the veteran's account of chest wall/sternum problems, no 
pertinent findings were made on the November 1998 VA 
examination regarding costochondritis; it does not appear 
that the examiner was informed that the veteran had been 
diagnosed with this condition during service, nor was such a 
diagnosis made on the November 1998 VA examination.  

Additionally, since the veteran has asserted that he has 
missed work due to both his right shoulder disorder and his 
costochondritis, the RO should consider whether the veteran 
is entitled to a higher rating for his right shoulder 
disorder or his costochondritis on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).

Since it has already been determined that a remand is 
warranted in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

The Board also notes that, as a general rule, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the veteran's right shoulder and costochondritis 
claims are appeals from initial ratings following a grant of 
service connection, the Board concludes that the concept of 
"staged" ratings is applicable in the instant case.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder and his costochondritis, if any.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examinations to determine the current 
nature and severity of both his right 
shoulder and his costochondritis.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Veterans Claims Assistance Act, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of "staged" rating 
pursuant to Fenderson, supra, and whether 
the veteran is entitled to an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) for his right 
shoulder disorder and/or costochondritis.  
Moreover, the RO's decision regarding the 
costochondritis claim should reflect 
consideration of the veteran's contention 
that a different Diagnostic Code is more 
appropriate for evaluating the 
disability.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



